Civil action to redeem, for an accounting and damages.
Plaintiffs allege that defendants took possession of their lands in 1929, under an agreement to hold the same until the mortgaged indebtedness thereon of $300, then held by defendants, could be paid; that thereafter, in breach of said agreement, attempted foreclosure of tax sales certificate was had and purchase made for defendants; that, in addition, defendants wrongfully attempted foreclosure of their said mortgage; wherefore plaintiffs ask to redeem, for an accounting, and for damages.
The defendants deny the allegations of the complaint and plead the three-year statute of limitations.
The judgment recites that "after hearing the pleadings read and arguments of counsel, upon motion of the defendants to dismiss the action as of nonsuit," the court being of opinion that plaintiffs could not recover, "ordered that the plaintiffs be nonsuited."
Plaintiffs appeal, assigning errors.
Reversed on authority of Dix-Downing v. White, 206 N.C. 567,174 S.E. 451.
Reversed.